Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in this application.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 1/18/21, 2/03/21 and 3/25/21 by the applicant have been received and fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: step of achieving for moving charge carriers to a certain level (shallow for example). What is the mechanical force to perform that function?
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the missing essential element is the part of programming to achieve the same function as disclosed in claim 1 above.
Claims 2-10 and 12-20 are rejected because of their dependency of the rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng  (US Patent Pub. 2002/0168828).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Cheng, all relevant text and figure, disclose a programming method of reducing threshold voltage shifting by creating a shallow energy level (using shallow trench isolation, paragraph [0014]-[0017]) in a memory device (the examiner reject this claim by broadly interpretation of the “shallow energy level”) the plurality of first charge carriers in the shallow energy level are moved to the channel in the substrate layer, wherein the plurality of first charge carriers in the shallow energy level are corresponding to the storage unit to be programmed. See paragraphs [0019].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Yu (US 2019/0198117).
Regarding independent claim 11, Cheng disclose the (as best understood) programming method, wherein the programming method comprises: moving a plurality 
	Cheng is silent regarding “a voltage generation circuit, configured to generate a plurality of voltages applied to at least the plurality of memory cells according to a plurality of control signals; and a control circuit, configured to generate the plurality of control signals to the voltage generation circuit”.
	Yu, in the same field of endeavor, disclose a voltage generation circuit (400) , configured to generate a plurality of voltages applied to at least the plurality of memory cells according to a plurality of control signals; and a control circuit (450), configured to generate the plurality of control signals to the voltage generation circuit in any programming, Paragraphs [0047]-[0051]
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further implement the circuit of YU in a programming method of Chen in order to achieve the shallow energy level.

Allowable Subject Matter
Claims 2-10 and 12-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts of record fail to teach or reasonably suggest the memory device and method as set forth above, further comprising, in combination, the features and limitations additionally claimed in claims 2-10 and 12-20. 
Namely, 
wherein the plurality of first charge carriers at the shallow energy level are moved to the channel in the substrate layer immediately after a coarse programming operation for the first word line; or the plurality of first charge carriers at the shallow energy level are moved to the channel in the substrate layer immediately after a coarse programming operation for a second word line next to the first word line.
wherein the plurality of first charge carriers at the shallow energy level are moved to the channel in the substrate layer as a result of an electric field applied to the memory cell.
wherein: at least one selected word line is grounded, a plurality of bit lines are grounded, a common source line is grounded, a well of the substrate layer is grounded, a plurality of select cells are turned off, a first nonzero voltage is applied to at least one unselected word line, and a second nonzero voltage is applied to a plurality of dummy lines, so as to move the plurality of first charge carriers at the shallow energy level to the channel in the substrate layer.
wherein: a plurality of bit lines are floating, a common source line is floating, a plurality of ground selection lines are floating, a plurality of string select lines 

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: These are the closest references found:
US Patent Publication 2009/0001277 (Payne et al.) and US Patent Publication 2009/0034341 (Sung et al.)  disclose various programming methods for moving charge carriers  and tunneling in a memory device.
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
January 15, 2022

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824